       Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


JEAN RENE,                                 )
                                           )
                       Plaintiff,          )
                                           )
v.                                         )       Case No. 2:20-cv-02353
                                           )
NEBRASKA FURNITURE MART, INC.              )
Serve Registered Agent:                    )
       Incorp Services, Inc.               )
       534 S Kansas Ave Suite 1000         )
       Topeka, KS 66603                    )
                                           )
                       Defendant.          )


                                      COMPLAINT
         COMES NOW Plaintiff Jean Rene, by and through counsel, and for his causes of action

for employment discrimination and violations against Defendant Nebraska Furniture Mart, Inc.,

states and alleges as follows:

                                          PARTIES

         1.    Plaintiff is an individual residing at 5814 North College Avenue, Gladstone,

Missouri 64119, and he was a warehouse supervisor employed by Defendant at its store

beginning on or about April 14, 2013 and continuing until his wrongful termination on or about

April 24, 2019. Plaintiff’s race is black and/or Haitian, and he is a naturalized United States

citizen and a native of Haiti.

         2.    Defendant Nebraska Furniture Mart, Inc. is a foreign for-profit corporation

organized and existing under the laws of the State of Nebraska, doing business in Kansas, with

its principal place of business located at 1601 Village West Parkway, Kansas City, Kansas

66111.
        Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 2 of 12




        3.     All of the acts, conduct, and omissions of Defendant were performed by its

agents, representatives and employees while in the course and scope of their agency or

employment.

                                JURISDICTION AND VENUE

        4.     This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1343, 42 U.S.C. § 2000e-5(f)(3), and 29 U.S.C. § 2617, as the acts complained of

involve violations of Plaintiff’s rights under federal law, specifically the Civil Rights Act of

1866, as amended, 42 U.S.C. § 1981 et seq. (Section 1981), and Title VII of the Civil Rights Act

of 1964, as amended, 42 U.S.C. § 2000e et seq. (Title VII).

        5.     Venue is proper within this District pursuant to 28 U.S.C. § 1391 and 42 U.S.C. §

2000e-5 because a substantial part of the events giving rise to Plaintiff’s claims occurred in the

District, the unlawful employment practices are alleged to have been committed in this District,

and the Defendant have sufficient minimum contacts with this District so as to be considered

resident in Kansas for the purposes of the federal venue statute.

                                  FACTUAL ALLEGATIONS

        6.     Plaintiff began employment with Defendant as a Warehouse Specialist at its

Kansas City, Kansas location on or about April 14, 2013.

        7.     At all times herein mentioned Plaintiff was an “employee” of Defendant within

the meaning of Title VII and Section 1981 and entitled to all the benefits and protections of those

laws.

        8.     Defendant was an “employer(s)” of Plaintiff within the meaning of Title VII as

Defendant exercised significant control over material matters involving Plaintiff’s terms and

conditions of employment, including but not limited to his hiring, wages, available benefits,



                                                 2
      Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 3 of 12




application and interpretation of human resources and disciplinary policies and the right to

terminate Plaintiff’s employment.

       9.       Defendant is engaged in an industry affecting commerce and it has employed 15

or more employees for each working day in each of 20 or more calendar weeks in the current or

preceding calendar year, and it employed 50 or more employees at or within 75 miles of the

location where Plaintiff was employed for each working day in each of 20 or more calendar

weeks in the current or preceding calendar year.

       10.     Throughout Plaintiff’s employment with Defendant, he was subjected to race

and/or color and/or national origin discrimination in violation of his rights under Title VII and/or

Section 1981. These illegal acts by Defendant adversely impacted the terms and conditions of

Plaintiff’s employment, including but not limited to, the illegal discriminatory termination of his

employment for false reasons.

       11.     Throughout Plaintiff’s employment with Defendant, he was a good worker and he

met all the performance expectations for his positions, promotions, and he received raises and

praise for his good performance prior to his false discipline and his illegal termination.

       12.     Prior to and including his wrongful termination and thereafter, Plaintiff

experienced a pattern and practice of disparate treatment and was subject to discrimination and

retaliatory treatment in the terms and condition of his employment based on his race and national

origin by Defendant.

       13.     The Defendant regularly hired employees who could speak both English and

Spanish and had a Spanish-English Bilingual Pay Policy that paid an hourly differential of $1.00

per hour for hourly employees and paid $80.00 per day for salaried staff.




                                                   3
      Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 4 of 12




       14.     In the first half of 2018, Plaintiff discovered that some bilingual employees were

not being paid the hourly differential and reported his concern to his manager, who talked with

upper management about this pay discrepancy.

       15.     Ultimately the company reviewed the concern and all the bilingual employees in

all the company’s stores, including Kansas City, Kansas, were compensated and given the back

pay they were owed.

       16.     Defendant’s work environment included overly discriminatory statements,

including some Caucasian employees mocking native Spanish speakers and referring to them as

“Beaners”.

       17.     An employee also ranted about how he hates “the Arabs” in Kansas City and

“would hate to deal with those people” if he worked in sales.

       18.     Upon information and belief, this behavior was reported to management, but

nothing was done to end the discriminatory comments.

       19.     On April 18, 2019, Plaintiff was in the warehouse checking to make sure

everything was running smoothly. As he was walking down the bay, Plaintiff asked a Haitian

employee why he was working so late.

       20.     Immediately, another employee who is Caucasian approached Plaintiff and said

Plaintiff should not be talking to the Haitian man.

       21.     Plaintiff did not understand why this Caucasian employee would be concerned

with Plaintiff speaking to this Haitian employee and expressed this to the Caucasian employee.

       22.     This Caucasian employee had a long history of harassing others, including

Haitians, and Plaintiff reported his behavior to his supervisor because Plaintiff felt he and the

other Haitian employee had been treated differently.



                                                 4
      Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 5 of 12




       23.     On April 24, 2019, Plaintiff was accused of lying about the interaction he had

with the Caucasian employee and Plaintiff was terminated.

       24.     The foregoing actions of Defendant was not based on any legitimate non-

discriminatory reasons.

       25.     Rather, Defendant took the foregoing adverse actions impacting the terms and

conditions of Plaintiff’s employment due to his race, color, and national origin, and in retaliation

for reporting this discrimination.

       26.     During Plaintiff’s employment with Defendant, he and similarly situated

employees were subjected to an ongoing pattern and practice of discrimination in the terms and

conditions of employment including but not limited to false discipline and/or termination that

were in fact based on race and/or color and/or national origin against African American, Black

and/or employees with a foreign (non-U.S.) national origin.

       27.     Throughout his employment with Defendant, Plaintiff performed all duties of his

job as required, exceeded the expectations of his position, received multiple raises and good

performance reviews, and generally performed as a good employee.

       28.     The true reason(s) for the illegal treatment of Plaintiff in the terms and conditions

of his employment and his termination was illegal race, color, and/or national origin

discrimination, and/or retaliation against him for his complaints regarding Defendant’s illegal

discrimination.

       29.        On October 15, 2019, Plaintiff filed a timely charge alleging race, color and

national origin discrimination against Defendant with the Equal Employment Opportunity

Commission (“EEOC”) (copy attached as Exhibit A).




                                                 5
         Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 6 of 12




         30.   On or about April 23, 2020, the EEOC mailed a Notice of Right to Sue to Plaintiff

(copy attached as Exhibit B).

         31.   This case has been filed within 90 days after Plaintiff received the Notice of Right

to Sue from the EEOC.

         32.   Plaintiff has met all deadlines and has satisfied all administrative prerequisites to

filing suit.

                        COUNT I – DISCRIMINATION (TITLE VII)

         33.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 32

above.

         34.   Plaintiff’s race, color, and/or national origin was a motivating and/or determining

factor in Defendant’s intentional decisions to discriminate against him in the terms and

conditions of his employment, including but not limited to, false discipline and termination.

         35.   The Defendant knew or should have known of the unwelcome race, color and/or

national origin discrimination of their employees, including Plaintiff.

         36.   The Defendant failed to take prompt and appropriate corrective action to end the

race, color and/or national origin discrimination of their employees, including Plaintiff.

         37.   The Defendant failed to make good faith efforts to enforce their policies to

prevent race, color, and/or national origin discrimination of their employees, including Plaintiff.

         38.   During Plaintiff’s employment with Defendant, he and similarly situated

employees were subjected to an ongoing pattern and practice of discrimination in the terms and

conditions of employment including but not limited to false discipline and/or termination that

were in fact based on race and/or color and/or national origin against Haitian, Black and/or

employees with a foreign (non-U.S.) national origin.



                                                 6
         Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 7 of 12




          39.   The Defendant’s conduct was outrageous as it maliciously or recklessly violated

Plaintiff’s rights under Title VII and is sufficiently culpable to warrant an award of punitive

damages.

          40.   As a direct result of Defendant’s illegal and discriminatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits and other monetary damages associated

with loss of work, emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, harm to his reputation, and other nonpecuniary losses.

          WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendant on

Count I, and requests an award of his actual damages, including but not limited to his lost wages

and benefits and other monetary damages, with interest through the date of trial, damages for

emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to

reputation, and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.

                          COUNT II – RETALIATION (TITLE VII)

          41.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 40

above.

          42.   Plaintiff had a good-faith, reasonable belief that the Defendant was engaged in

unlawful employment practices and violations of federal civil rights as set forth above, including

race, color and national origin discrimination.

          43.   The Defendant retaliated against Plaintiff because of his opposition to unlawful

employment practices and his opposition to violations of the federal civil rights of Defendant’s



                                                  7
      Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 8 of 12




Haitian and/or black employees, by adversely impacting the terms and conditions of his

employment, including, but not limited to, false discipline and illegal termination of Plaintiff’s

employment.

          44.   Plaintiff’s opposition to the Defendant’s unlawful employment practices and

violations of federal civil rights was a motivating and/or determining factor in the Defendant’s

decision to retaliate against him in the terms and conditions of his employment, including but not

limited to false discipline and the termination his employment.

          45.   The Defendant’s conduct was outrageous as it maliciously or recklessly violated

Plaintiff’s rights under Title VII and is sufficiently culpable to warrant an award of punitive

damages.

          46.   As a direct result of Defendant’s illegal and discriminatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits and other monetary damages associated

with loss of work, emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, harm to his reputation, and other nonpecuniary losses.

          WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendant on

Count II, and requests an award of his actual damages, including but not limited to his lost wages

and benefits and other monetary damages, with interest through the date of trial, damages for

emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to

reputation, and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.




                                                 8
         Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 9 of 12




                     COUNT III – DISCRIMINATION (SECTION 1981)

         47.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 46

above.

         48.   Plaintiff’s race was a “but for” and/or motivating cause in Defendant’s intentional

decisions to discriminate against him in the terms and conditions of his employment, including,

but not limited to, false discipline, and termination.

         49.   The Defendant knew or should have known of the unwelcome race discrimination

of their employees, including Plaintiff.

         50.   The Defendant failed to take prompt and appropriate corrective action to end the

race discrimination of their employees, including Plaintiff.

         51.   The Defendant failed to make good faith efforts to enforce their policies to

prevent race discrimination of their employees, including Plaintiff.

         52.   The Defendants failed to make good-faith efforts to enforce their policies to

prevent race discrimination of their Haitian and/or black employees, including Plaintiff.

         53.   During Plaintiff’s employment with Defendant, he and similarly situated

employees were subjected to an ongoing pattern and practice of discrimination in the terms and

conditions of employment including but not limited to false discipline and/or termination that

were in fact based on race against Haitian and/or black employees.

         54.   The Defendant’s conduct was outrageous as it maliciously or recklessly violated

Plaintiff’s rights under Section 1981 and is sufficiently culpable to warrant an award of punitive

damages.

         55.   As a direct result of the Defendant’s illegal and discriminatory actions, Plaintiff

has sustained damages in the form of lost wages and benefits and other monetary losses,



                                                  9
     Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 10 of 12




emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to

his reputation, and other nonpecuniary losses.

          WHEREFORE, Plaintiff prays for judgment in his favor and against the Defendant on

Count III, and requests an award of his actual damages, including but not limited to his lost

wages and benefits and other monetary losses, with interest through the date of trial, damages for

emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, harm to

reputation, and other nonpecuniary losses, damages for future loss of wages and benefits,

punitive damages, all costs including reasonable attorneys’ fees, equitable relief as appropriate,

including but not limited to reinstatement, and any such other relief as the Court deems just and

proper.

                       COUNT IV – RETALIATION (SECTION 1981)

          56.   Plaintiff incorporates by reference the allegations of paragraphs 1 through 55

above.

          57.   Plaintiff had a good-faith, reasonable belief that the Defendant was engaged in

unlawful employment practices and violations of federal civil rights as set forth above, including

race discrimination.

          58.   The Defendant retaliated against Plaintiff because of his opposition to unlawful

employment practices and his opposition to violations of the federal civil rights of Defendant’s

Haitian and/or black employees, by adversely impacting the terms and conditions of his

employment, including, but not limited to, false discipline and illegal termination of Plaintiff’s

employment.

          59.   Plaintiff’s opposition to the Defendant’s unlawful employment practices and

violations of federal civil rights was a “but for” and/or motivating cause in the Defendant’s



                                                 10
      Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 11 of 12




decision to retaliate against him in the terms and conditions of his employment, including but not

limited to false discipline and the termination his employment.

       60.     The Defendant’s conduct was outrageous as it maliciously or recklessly violated

Plaintiff’s rights under Section 1981 and is sufficiently culpable to warrant an award of punitive

damages.

       61.     As a direct result of Defendant’s illegal and discriminatory actions, Plaintiff has

sustained damages in the form of lost wages and benefits and other monetary damages associated

with loss of work, emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, harm to his reputation, and other nonpecuniary losses.

       62.     WHEREFORE, Plaintiff prays for judgment in his favor and against the

Defendant on Count IV, and requests an award of his actual damages, including but not limited

to his lost wages and benefits and other monetary damages, with interest through the date of trial,

damages for emotional pain and suffering, inconvenience, mental anguish, loss of enjoyment of

life, harm to reputation, and other nonpecuniary losses, damages for future loss of wages and

benefits, punitive damages, all costs including reasonable attorneys’ fees, equitable relief as

appropriate, including but not limited to reinstatement, and any such other relief as the Court

deems just and proper.



                           DESIGNATION OF PLACE OF TRIAL

       Plaintiff designates Kansas City, Kansas as the trial site for this case.



                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all issues so triable.



                                                 11
Case 2:20-cv-02353-SAC-GEB Document 1 Filed 07/17/20 Page 12 of 12




                                     Respectfully submitted,

                                     SIRO SMITH DICKSON PC

                                     By /s/ Athena M. Dickson
                                        Rik N. Siro           KS FED #77812
                                        Eric W. Smith         KS #16539
                                        Athena M. Dickson     KS #21533
                                        Raymond A. Dake        KS FED #78448
                                        Ryan P. McEnaney       KS FED #78827
                                        1621 Baltimore Avenue
                                        Kansas City, Missouri 64108
                                        816.471.4881 (Tel)
                                        816.471.4883 (Fax)
                                        rsiro@sirosmithdickson.com (email)
                                        esmith@sirosmithdickson.com (email)
                                        adickson@sirosmithdickson.com (email)
                                        rdake@sirosmithdickson.com (email)
                                        rmcenaney@sirosmithdickson.com (email)

                                     ATTORNEYS FOR PLAINTIFF




                                12
